UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

___________________________________
                                    )
HABTAMU DANIEL,                     )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )                            Civil Action No. 12-1816 (ESH)
                                    )
USCIS, et al.,                      )
                                    )
                  Defendants.       )
___________________________________ )


                                    MEMORANDUM OPINION

        The USCIS filed a motion to dismiss [Dkt. #3] on November 15, 2012. Because a ruling

on the motion to dismiss potentially could dispose of this case as against the USCIS, in its

November 16, 2012 Order, the Court advised the plaintiff, among other things, of his obligation

to file an opposition or other response to the motion. Further, the Order expressly warned the

plaintiff that, if he failed to file his opposition by December 14, 2012, the Court would treat the

motion as conceded. To date, the plaintiff neither has filed an opposition nor requested

additional time to do so. The Court will treat the USCIS’s motion as conceded.


        The complaint is subject to dismissal as to all the defendants because it fails to state

cognizable claims upon which relief can be granted. The Federal Rules of Civil Procedure

require that a complaint contain “‘a short and plain statement of the claim showing that the

pleader is entitled to relief,’ in order to ‘give the defendant fair notice of what the . . . claim is

and the grounds upon which it rests[.]’” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). Further, a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

                                                    1
v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). A claim is facially

plausible “when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (quoting Twombly, 550

U.S. at 556). The Court has reviewed the plaintiff’s complaint and concludes that it lacks a

facially plausible claim. Accordingly, because the complaint fails to state a claim upon which

relief can be granted, the Court will dismiss this action. See 28 U.S.C. §§ 1915(e)(2)(B)(ii),

1915A(b)(1).


       An Order accompanies this Memorandum Opinion.




                                                                /s/
                                                     ELLEN SEGAL HUVELLE
                                                     United States District Judge

Date: December 21, 2012




                                                 2